Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-20 have been canceled. Claims 21, 27 and 34 have been amended. Claims 21-40 presented for examination and are allowed herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
                 Authorization for this examiner’s amendment was given in an interview with the Applicant’s
Attorney Michael Saizan 03/18/2022.
The claims have been amended as follows:

21.	(Currently amended)  A system, comprising:
                                    one or more processors and one or more memories to store computer-executable instructions that, when executed, cause the one or more processors to:
                                 send, to a configuration recommendation service, an application description associated with an application, wherein the application description comprises one or more resource utilization characteristics for execution of the application; and
                                  receive, from the configuration recommendation service, a recommended configuration of computing resources for the execution of the application, wherein the recommended configuration is determined using automated analysis based at least in part on the application description, wherein the automated analysis comprises scoring a plurality of configurations of the computing resources for the execution of the application based at least in part on a scoring function, and wherein the recommended configuration received from the configuration recommendation service describes, for different types of deploy and execute[[ion]] [[of]] the application in a multi-tenant provider network according to the recommended configuration.

22. 	(Previously presented)	The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: send, to the configuration recommendation service, an approval of the recommended configuration, wherein the application is deployed and executed in the multi-tenant provider network using the recommended configuration based at least in part on the approval of the recommended configuration. 
23. 	(Previously presented)	The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: 
send, to the configuration recommendation service, a pre-approval of the recommended configuration prior to the automated analysis, wherein the application is deployed and executed in the multi-tenant provider network using the recommended configuration based at least in part on the pre-approval of the recommended configuration.

24. 	(Previously presented)	The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: 
receive, from the configuration recommendation service, a plurality of recommended configurations of the computing resources for the execution of the application, wherein the recommended configuration is selected from the plurality of recommended configurations based at least in part on user input.

25. 	(Previously presented)	The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: 


26. 	(Previously presented)	The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: display one or more questions associated with the one or more resource utilization characteristics, wherein the application description is determined based at least in part on user input responsive to the one or more questions.
27.	(Currently amended)  A computer-implemented method, comprising:
                             sending, by a client device to a configuration recommendation service, an application description associated with an application, wherein the application description comprises one or more resource utilization characteristics for execution of the application; and
                                   receiving, by the client device from the configuration recommendation service, a recommended configuration of computing resources for the execution of the application, wherein the recommended configuration is determined using automated analysis based at least in part on the application description, wherein the automated analysis comprises scoring a plurality of configurations of the computing resources for the execution of the application based at least in part on a scoring function, and wherein the recommended configuration received from the configuration recommendation service describes, for different types of computing resources of the recommended configuration of computing resources, a number of the type of computing resource to deploy and execute[[ion]] [[of]] the application in a multi-tenant provider network according to the recommended configuration.

28. 	(Previously presented) The method as recited in claim 27, further comprising:
sending, by the client device to the configuration recommendation service, an approval of the recommended configuration, wherein the application is deployed and executed in the multi-tenant provider network using the recommended configuration based at least in part on the approval of the recommended configuration.

29. 	(Previously presented) The method as recited in claim 27, further comprising:


30. 	(Previously presented) The method as recited in claim 27, further comprising:
receiving, by the client device from the configuration recommendation service, a plurality of recommended configurations of the computing resources for the execution of the application, wherein the recommended configuration is selected from the plurality of recommended configurations based at least in part on user input to the client device.

31. 	(Previously presented) The method as recited in claim 27, further comprising:

receiving, by the client device from the configuration recommendation service, a solicitation of the application description, wherein the application description is determined at the client device based at least in part on the solicitation.

32. 	(Previously presented) The method as recited in claim 27, further comprising:
displaying, on a display associated with the client device, one or more questions associated with the one or more resource utilization characteristics, wherein the application description is determined based at least in part on user input responsive to the one or more questions.

33. 	(Previously presented) The method as recited in claim 32, wherein the user input responsive to the one or more questions represents an anticipated workload of the application.

34.	(Currently amended)  One or more non-transitory computer-readable storage media storing  program instructions that, when executed on or across one or more processors, perform:
                             sending, by a client device to a configuration recommendation service, an application description associated with an application, wherein the application description comprises one or more resource utilization characteristics for execution of the application; and
deploy and execute[[ion]] [[of]] the application in a multi-tenant provider network according to the recommended configuration.

	35. 	(Previously presented)	The one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
sending, by the client device to the configuration recommendation service, an approval of the recommended configuration, wherein the application is deployed and executed in the multi-tenant provider network using the recommended configuration based at least in part on the approval of the recommended configuration.

36. 	(Previously presented)	The one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
sending, by the client device to the configuration recommendation service, a pre-approval of the recommended configuration prior to the automated analysis, wherein the application is deployed and executed in the multi-tenant provider network using the recommended configuration based at least in part on the pre-approval of the recommended configuration.

37. 	(Previously presented)	The one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 


38. 	(Previously presented)	The one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
receiving, by the client device from the configuration recommendation service, a solicitation of the application description, wherein the application description is determined at the client device based at least in part on the solicitation.

39. 	(Previously presented)	The one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
displaying, on a display associated with the client device, one or more questions associated with the one or more resource utilization characteristics, wherein the application description is determined based at least in part on user input responsive to the one or more questions.

40. 	(Previously presented)	The one or more non-transitory computer-readable storage media as recited in claim 39, wherein the user input responsive to the one or more questions represents an anticipated workload of the application.
Allowable Subject Matter
         When interpreting the current independent claims, in light of the Specification filed on 10/30/2018, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the system of multiple processors and multiple memories to store computer-executable instructions. An application description is associated with an application, where the application description includes multiple resource utilization 
                Accordingly, dependent claims 22-26, 28-33 and 35-40 are also allowed. Any comments
considered necessary by applicant must be submitted no later than the payment of the issue fee and, to
avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly
labelled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455    

                                                                                                                                                                                                    /DAVID R LAZARO/Primary Examiner, Art Unit 2455